Exhibit 10.56(b)

          FIRST AMENDMENT TO EMPLOYMENT AGREEMENT           This First Amendment
to Employment Agreement is made and entered into as of January 24, 2001, by and
between PriceSmart, Inc., a Delaware Corporation (“Employer”) and Edward Oats
(“Executive”).          

Recitals

          A)   On January 11, 2000 an Employment Agreement was made and entered
into by and between Employer and Executive.           B)   Effective as of
November 1, 2000, Executive’s annual base salary was increased to $115,000.    
      C)   Employer and Executive now desire to further amend the Employment
Agreement, as set forth hereinbelow:           Agreement           1.   Section
3.1 of the Agreement which provides:                      3.1 Term. The term of
Executive’s employment hereunder shall commence on March 31, 2000 and shall
continue until March 31, 2001 unless sooner terminated or extended as
hereinafter provided.               is hereby amended, effective January 24,
2001, to provide as follows:                      3.1 Term. The term of
Executive’s employment hereunder shall commence on March 31, 2000 and shall
continue until March 31, 2002 unless sooner terminated or extended as
hereinafter provided.           2.   All other terms of the Employment Agreement
shall remain unaltered and fully effective.               Executed in San Diego,
California, as of the date first written above.          

EXECUTIVE EMPLOYER       PRICEMART, INC.     Edward Oats

/s/ A. Edward Oats By: /s/ Gilbert A. Partida

Name: Gilbert A. Partida

Its: President & CEO